Citation Nr: 0828242	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-39 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
headaches as secondary to a service-connected shell fragment 
wound to the head.    

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound to the left 
upper arm and shoulder, Muscle Group V, with retained foreign 
body.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
September 1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Based on a January 2007 statement by the veteran's 
representative, it appears the veteran may be raising the 
additional issue of service connection for a sinus disorder, 
including as secondary to the veteran's service-connected 
shell fragment wound to the head, though this is unclear.  
The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Neither the veteran nor his representative has 
ever filed a formal or informal claim for that issue.  In any 
event, the Board may not unilaterally take jurisdiction of 
any additional claim unless the RO adjudicates it first.  The 
RO should request the veteran to clearly indicate what 
additional claim, if any, he wishes to pursue.  The RO should 
then take appropriate action to adjudicate this claim, if 
any.  In any event, no other issue is before the Board at 
this time.

The Board is remanding the secondary service connection claim 
for headaches to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  


FINDING OF FACT

The medical evidence of record does not show "severe" 
muscle disability due to the veteran's service-connected left 
upper arm and shoulder residuals of a shell fragment wound 
injury to Muscle Group V.  In addition, his range of flexion 
and abduction for the service-connected disability is not 
limited to 25 degrees, even with consideration of functional 
loss due to pain.



CONCLUSION OF LAW

The criteria are not met for a disability rating in excess of 
20 percent for residuals of shell fragment wound to the 
left upper arm and shoulder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007); 
38 C.F.R. §§ 4.56, 4.69, 4.73, Diagnostic Code 5305 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2005 and 
June 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the August 2005 VCAA letter of record 
provided notice of this previous 4th element requirement.  In 
any event, here, the presence and/or absence of notice of 
this element is of no consequence since it is no longer 
required by law.   

Furthermore, the June 2006 letter from the RO further advised 
him that a disability rating and an effective date is 
assigned when service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board sees the RO did not provide the veteran with all 
VCAA notice prior to the January 2006 adverse determination 
on appeal.  But in Pelegrini II, the U. S. Court of Appeals 
for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in August 2005, 
the RO adjudicated the claim in the January 2006 rating 
decision.  And after providing the additional VCAA notice in 
June 2006, the RO again went back and readjudicated the claim 
in the more recent August 2006 SOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here for any alleged 
timing error.      

However, as to his increased rating claim at issue, a content 
error exists in that the VCAA notice of record is not 
compliant with the Court's recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, the Court 
recently held that, at a minimum, a 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that, 
to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the VCAA notice letters of record are not fully 
compliant with elements (1) and (2) listed above in Vazquez-
Flores.  Therefore, there is a content error present in VCAA 
notice.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this vein, throughout the course of this appeal, the 
veteran and his representative have submitted a Brief, 
personal statements, and statements to medical practitioners 
discussing his specific symptomatology of difficulty with 
left shoulder range of motion, and with relevant pain and 
weakness and other functional loss per DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's representative, in 
particular, emphasized that consideration of Deluca can 
provide a higher rating here.  Therefore, any content defect 
was cured by his actual knowledge of the symptoms required 
for a higher rating for his left shoulder disability.  
Moreover, a reasonable person should have known the criteria 
after receiving the August 2006 statement of the case (SOC).  
Specifically, this document provided the veteran with a 
summary of the pertinent evidence as to his left shoulder 
claim, a citation to the pertinent laws and regulations 
governing a higher rating for his increased rating claim with 
consideration of both muscle and joint symptoms, and a 
summary of the reasons and bases for the RO's decision to 
deny a higher rating for left shoulder disability.  Thus, the 
presumption of prejudice has been rebutted here. 

With respect to the duty to assist, the RO obtained service 
treatment records (STRs), a VA treatment record, and afforded 
the veteran with several VA examinations.  The veteran has 
not specifically authorized the release of any private 
medical care relevant to the claim, despite the August 2005 
VCAA letter specifically requesting information in order to 
obtain these records.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met. 38 U.S.C.A.  § 5103A.

Analysis - Higher Rating for Left Shoulder Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The issue on appeal arises from a claim for an increased 
rating received in April 2005.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Howver, a recent decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Historically, the veteran's STRs reflect that he sustained a 
shell fragment wound to the left upper arm and shoulder in 
September 1944 during service, in addition to wounds to his 
head and temporal area.  He was hospitalized for several 
weeks.  Post-service, he has been diagnosed with residuals of 
the wound in the left shoulder including tendonitis and 
arthritis.      

The veteran's left shoulder disorder is rated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5305, for 
impairment of Muscle Group V that is "moderately severe" in 
severity in the non-dominant arm.  According to Diagnostic 
Code 5305, Muscle Group V involves the flexor muscles of the 
elbow: the biceps, brachialis, and brachioradialis.  
Functions of Muscle Group V include elbow supination and 
flexion of the elbow.  Given that the shrapnel wound injury 
was to his left upper arm and shoulder, a more appropriate 
muscle diagnostic code for rating this injury may be under 
Diagnostic Code 5304, Muscle Group IV, which involves the 
shoulder and humerus.  However, if the veteran were to be 
rated under Diagnostic Code 5304, he would already be at the 
maximum 20 percent rating available for his non-dominant arm, 
so its application here would not be beneficial to him.  
Therefore, the Board will continue to rate the disability 
under Diagnostic Code 5305 since this Diagnostic Code has the 
potential to provide the most favorable rating.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Under Diagnostic Code 5305, the current 20 percent rating 
requires impairment that is "moderately severe" in the non-
dominant arm, and the maximum 30 percent rating requires 
"severe" impairment in the non-dominant arm.  Id.  VA 
examiners confirmed that the veteran is right-handed, thus 
confirming that his left upper arm and shoulder is on the 
minor, i.e., non-dominant arm.  See 38 C.F.R. § 4.69.

Limitation of motion associated with a disability is 
accounted for under the muscle injury criteria, as set forth 
at 38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Service or other records 
should show hospitalization for a prolonged period for 
treatment of wound, reflect consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
reveal evidence of inability to keep up with work 
requirements.  Objective examination should reveal entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  In addition, there are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).    

"Severe" muscle disability occurs when there was a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Upon review of the evidence in this particular case at hand, 
the veteran's residuals of shell fragment wound to the 
left upper arm and shoulder do not meet or nearly approximate 
the criteria for a higher 30 percent rating under Diagnostic 
Code 5305 for muscle injuries.  38 C.F.R. § 4.7.  
Specifically, per his STRs, VA examinations, and VA treatment 
records, there is no evidence of the required "severe" 
muscle disability.  

That is, STRs show that the type and history of the shell 
fragment wound to the left upper arm and shoulder is not of a 
"severe" nature per 38 C.F.R. § 4.56(d)(4), providing 
evidence against this claim.  Although STRs show some initial 
debridement in September 1944 when he sustained the shell 
fragment wound, the evidence does not reflect a through and 
through or deep penetrating wound, or a shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  In fact, subsequent STRs 
dated in September 1944 noted "no debridement."  The 
veteran was only hospitalized for several weeks, not for a 
prolonged period for treatment of the wound.    

Post-service, there is no evidence of any inability to keep 
up with work requirements.  The veteran reported to the 
August 2005 VA examiner that he retired in 1983 from his job 
as a foreman at a coal mine.  The veteran indicated that the 
job did not involve heavy lifting, so there was no impact 
from his service-connection left upper arm and shoulder 
disability.  In addition, the August 2005 VA examiner noted 
no impact on his activities of daily living.  There was also 
very little evidence of post-service treatment for his left 
upper arm and shoulder disorder.  No evidence exists 
demonstrating loss of deep fascia or muscle substance.  
Further, there was no evidence of a ragged, depressed, and 
adherent post-surgical scar.  Finally, there was no 
indication of adhesion of the scar; visible or measurable 
atrophy; the hardening and swelling of muscles in 
contraction; diminished muscle excitability; adaptive 
contraction of an opposing group of muscles; or induration or 
atrophy of an entire muscle.  

There is only some objective evidence of the cardinal signs 
and symptoms of muscle disability per 38 C.F.R. § 4.56(c).  
Pain and weakness and some reduced strength were objectively 
confirmed, and subjectively reported by the veteran.  
However, these factors are already reflected in the criteria 
for his current "moderately severe" rating for muscle 
disability.  Notably, there was no evidence of additional 
factors such as fatigue, impairment of coordination, or 
uncertainty of movement.  

The Board acknowledges that both recent and earlier X-rays of 
the left shoulder demonstrate a retained metallic body in the 
humerus.  The presence of retained foreign bodies is 
associated with the criteria for severe muscle disability.  
See 38 C.F.R. § 4.56(d)(4)(iii)(A).  However, in light of the 
service and post-service medical record, along with the most 
recent VA examination, which are found to (overall) provide 
evidence against this claim, and in the absence of other 
evidence supporting an increased evaluation, the finding of a 
retained foreign body is insufficient to warrant a higher 
rating.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006) 
(Tropf II); Robertson v. Brown, 5 Vet. App. 70 (1993).  
Simply stated, without taking into consideration the metallic 
body, it would be difficult to even justify the current 20 
percent "moderately severe" evaluation.  

The Board has also considered assigning a separate and 
additional rating for his left shoulder disability under 
Diagnostic Code 5201 for limitation of motion of the left 
shoulder.  However, this would constitute pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  In effect, 
the veteran is not entitled to a separate and additional 
rating for his left shoulder disability, as manifestations of 
a disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided under 38 C.F.R. § 4.14.  In this regard, as 
limitation of motion is a manifestation of both muscle and 
joint injuries, this symptom is already compensated by his 
existing 20 percent rating under Diagnostic Code 5305.  
However, in rating his service-connected left shoulder 
disability, application of 38 C.F.R. § 4.14 does not prohibit 
the Board from comparing the rating criteria for the left 
shoulder joint versus the rating criteria for the affected 
left shoulder muscle and considering which provides a higher 
evaluation based on the manifestations of the disability.  
See again Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  Therefore, the Board will 
evaluate the veteran's left shoulder disability under the 
diagnostic code that will provide the most favorable rating, 
ever mindful not to pyramid and overly compensate him for the 
same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

When rating for limitation of shoulder motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, for a minor (non-dominant) 
joint, a 20 percent rating is warranted for motion limited to 
midway between side and shoulder level or for motion limited 
to shoulder level (i.e., motion limited from 45 to 90 
degrees).  However, motion limited to 25 degrees from the 
side warrants a higher, albeit maximum possible, 30 percent 
rating for a minor (non-dominant) joint.

Upon review of the evidence, the veteran's left shoulder 
disability does not satisfy the requirements for a higher 
rating beyond 20 percent under Diagnostic Code 5201 38 C.F.R. 
4.7.  Under Diagnostic Code 5201, the evidence of record 
does not show flexion or abduction of the left shoulder 
limited to 25 degrees from the side.  See January 1999 VA 
examination (left shoulder flexion and abduction limited to 
140 degrees); August 2005 VA examination (left shoulder 
flexion limited to 50 degrees, and abduction limited to 60 
degrees).  It is worth reiterating that the veteran is not 
competent to render a medical opinion as to specific degree 
of his limitation of left shoulder motion without objective 
corroboration by a medical professional.  Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

With regard to functional loss, both VA examiners and a 
February 1999 VA treatment record noted pain on motion and 
weakness.  However, there was no objective evidence of 
tenderness, swelling, stiffness, redness, instability, 
incoordination, fatigue, or impairment with daily activities 
or occupation.  Notably, the August 2005 VA examiner assessed 
that although there was moderate pain with his range of 
motion, there was no change in degrees following repetitive 
range of motion.  Simply stated, the degree of functional 
loss shown is adequately compensated by his existing 20 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 
20 percent are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (for ankylosis of the 
scapulohumeral articulation); Diagnostic Code 5202 (for other 
impairment of the humerus including malunion with deformity 
or recurrent dislocation); and Diagnostic Code 5203, 
impairment of the clavicle or scapula with dislocation, non-
union, or malunion).  See Butts, supra.  There is simply no 
evidence of ankylosis, dislocation, malunion, nonunion 
deformity, or loss of head of the left shoulder joint.  
Because the veteran is able to move his left shoulder joint 
- although not always with full range of motion, 
by definition, his left shoulder joint is not immobile.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

The Board has also considered whether a separate compensable 
rating may be assigned for the post-wound scar to the left 
shoulder, but finds that, since it is asymptomatic 
and minimal according to the VA examiners, a separate rating 
is unwarranted.  See generally 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805.

Furthermore, the Board has also considered a separate rating 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, for 
nerve impairment.  In this regard, again, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).   However, here, VA examiners 
recorded normal neurological findings for the VA left upper 
extremity.  Therefore, the facts of this case do not support 
the separate application of a neurological diagnostic code.  
See Butts, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's service-connected residuals of 
shell fragment wound of the left upper arm and shoulder, 
in turn meaning there is no reasonable doubt to resolve in 
his favor concerning this.  38 C.F.R. § 4.3.

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the veteran's 
symptoms have remained constant (at the maximum 20 percent 
level) throughout the course of his pending appeal since the 
date of his claim for an increased rating was received in 
April 2005, a staged rating is unjustifiable.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's left shoulder disability 
markedly interfere with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  He retired in 1983, and there is no 
allegation or evidence his left shoulder pain impacted his 
work as a coal mine foreman.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment primarily has been on an outpatient basis, not as 
an inpatient.


ORDER

A disability rating in excess of 20 percent for a shell 
fragment wound to the left upper arm and shoulder, Muscle 
Group V, with retained foreign body is denied.  


REMAND

Before addressing the merits of the petition to reopen the 
claim for secondary service connection for headaches, the 
Board finds that additional development of the evidence 
is required.

The RO originally denied service connection for headaches as 
secondary to a service-connected shell fragment wound to the 
head in a January 1999 rating decision.  The RO notified the 
veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  The 
veteran's filed his claim to reopen service connection for 
headaches on a secondary basis in August 2003.  

With regard to Veterans Claims Assistance Act (VCAA) notice 
as to his claim to reopen, the VCAA letters of record sent by 
the RO to the veteran failed to discuss secondary service 
connection for headaches on the premise that it is 
proximately due to, the result of, or chronically aggravated 
by his shell fragment wound to the head.  38 C.F.R. § 3.310 
(2007).  The letters of record only discuss service 
connection on a direct basis.  In addition, with regard to 
new and material evidence, neither VCAA notice letter is 
compliant with the recent Court decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since neither letter 
sufficiently explained the basis of the prior denial (i.e., 
there is no competent medical evidence of record linking his 
headaches to the service-connected shell fragment wound to 
the head).  Therefore, a remand is required for the RO to 
issue another VCAA letter that is compliant with 38 C.F.R. 
§ 3.159(b)(1) and with all legal precedent.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for a headache 
disorder on the premise it is 
proximately due to, the result of, or 
chronically aggravated by his service-
connected shell fragment wound to the 
head.  See 38 C.F.R. § 3.310 (2007).  
As to new and material evidence, this 
notice should also comply with the 
Court's decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, 
this corrective VCAA notice letter 
should (1) describe what new and 
material evidence is under the current 
standard set forth under 38 C.F.R. § 
3.156(a) (2007); and (2) inform the 
veteran of what specific evidence would 
be required to substantiate his claim 
for secondary service connection that 
was found insufficient in the prior 
final rating decision in January 1999 
(i.e., in order to reopen the claim he 
must submit competent medical evidence 
linking his headaches to his service-
connected shell fragment wound to the 
head).  

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his claim to reopen 
service connection for headaches as 
secondary to a service-connected shell 
fragment wound to the head, in light of 
any additional evidence received since 
the August 2006 SSOC.  If this claim is 
not granted to his satisfaction, send 
him and his representative another SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


